COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Maxine Adams and Cecil Adams v. Rebecca Ross

Appellate case number:    01-11-00552-CV

Trial court case number: 2010-12207

Trial court:              269th District Court of Harris County

Date motion filed:        August 29, 2013

Party filing motion:      Appellant Maxine Adams


        It is ordered that appellant Maxine Adams’ “Motion to Vacate Order” is dismissed. See
TEX. R. APP. P. 49.5 (permitting additional motions for rehearing after first motion is ruled upon
only when appellate court modifies judgment, vacates judgment and renders new judgment, or
issues different opinion).


Judge’s signature: /s/ Harvey Brown
                   Acting for the Court

Panel consists of: Justices Jennings, Brown, and Huddle


Date: September 23, 2013